March 18, 2008 73489.00002 VIA EDGAR United States Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Gabelli Global Utility & Income Trust (The “Fund”) File Nos. 333-147575 and 811-21529 Ladies and Gentlemen: The Fund respectfully requests that the Registration Statement be declared effective on March 19, 2008, or as soon thereafter as practicable. Please direct any inquiries regarding this filing to Rachael Schwartz of Paul, Hastings, Janofsky & Walker at 212-318-6275. Sincerely, /s/ Agnes Mullady on behalf of the Fund
